Securities and Exchange Commission Washington, DC 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2010 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file No.000-19761 OP-TECH Environmental Services, Inc. (Exact name of registrant as specified in its charter) Delaware 91-1528142 (State or other jurisdiction of or organization) (I.R.S. Employer incorporation Identification No.) One Adler Drive, East Syracuse, NY13057 (Address of principal executive office)(Zip Code) (315) 437-2065 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.01 par value (Title of Class) Indicate by check mark if the registrant is a well known seasoned issuer as defined in Rule 405 of the Securities Act: Yes [] or No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act: Yes [] or No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [X] or No [] Indicate by check mark if disclosure of delinquent filers pursuant to item 405 of regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K [X]. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act: Large accelerated filer []Accelerated filer [] Non-accelerated filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes [] or No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was as of the last business day of the registrant’s most recently completed second fiscal quarter: $4,059,726 Indicate the number of shares outstanding of each of the Company’s classes of common stock, as of March 21, 2011.Common stock, $.01 par value: 11,940,372 PART I SPECIAL NOTICE REGARDING FORWARD-LOOKING STATEMENTS The Company is including the following cautionary statement in this Form 10-K to make applicable and take advantage of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995 for any forward-looking statement made by, or on behalf of, the Company.This 10-K, press releases issued by the Company, and certain information provided periodically in writing and orally by the Company’s designated officers and agents contain statements which constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.The words expect, believe, goal, plan, intend, estimate, and similar expressions and variations thereof used are intended to specifically identify forward-looking statements.Where any such forward-looking statement includes a statement of the assumptions or basis underlying such forward-looking statement, the Company cautions that, while it believes such assumptions or basis to be reasonable and makes them in good faith, assumed facts or basis almost always vary from actual results, and the differences between assumed facts or basis and actual results can be material, depending on the circumstances.Where, in any forward-looking statement, the Company, or its management, expresses an expectation or belief as to future results, such expectation or belief is expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the statement of expectation or belief will result or be achieved or accomplished. 1 ITEM 1. BUSINESS General OP-TECH Environmental Services, Inc. and Subsidiaries (the “Company”), a Delaware corporation headquartered in East Syracuse, New York, provides comprehensive environmental and industrial cleaning and decontamination services predominately in New York, New England, Pennsylvania, New Jersey, and Ohio.The Company provides environmental remediation services for sites contaminated by hazardous and non-hazardous materials.The Company also performs industrial cleaning of hazardous and non-hazardous materials and provides varying services relating to plant facility closure, including interior and exterior demolition and asbestos removal.OP-TECH also provides 24-hour emergency spill response services.The Company’s revenues are derived from state agencies, industrial companies, engineering firms and municipalities facing complex environmental clean-up problems associated with hazardous and non-hazardous materials as required by various governmental agencies.The Company’s services include assessing the regulatory, technical, and construction aspects of the environmental issue, and performing the necessary remediation activities.The Company seeks to provide its clients with remedial solutions which integrate the various aspects of a project and are well-documented, practical, cost effective, and acceptable to regulatory agencies and the public. Services Excavation & Site Remediation Services OP-TECH provides soil excavation, management, and transportation and disposal for complex projects that require handling large volumes of materials.Excavation and removal is a fundamental, remediation method involving the removal of contaminated soil, which typically are transported off-site for treatment or disposal. “Specialized Excavation” When conventional excavation techniques are not feasible or are impractical, OP-TECH employs “specialized excavation” techniques that safely provide a non-destructive and precise excavation practice in areas such as building basements, backyards, or other confined areas.Specialized excavation techniques are used to locate/identify underground utilities, tanks, structures, or excavation near buildings, retaining walls or foundations and for excavation of buried drums, cylinders and unknown materials. Buried Drums and Cylinders OP-TECH has vast experience handling complex buried drum, cylinders and unknown material excavation projects.OP-TECH applies “specialized excavation” techniques to excavate drums from the most challenging environments.We provide complete drum management services including, screening, sampling, profiling, manifesting and transportation and disposal of hazardous or non-hazardous waste.These projects require careful investigation due to a large number of anomalies and the complexity of coordinating heavy equipment operations, drum handling and final site closure. In-Situ & Ex-Situ Treatment OP-TECH has demonstrated experience in providing in-situ and ex-situ treatment systems.Utilizing chemical oxidation, stabilization and solidification and mobile treatment systems, we provide solutions in the most challenging environments. Chemical Oxidation OP-TECH provides chemical oxidation applications using peroxide (Fenton’s Reagent) and permanganate products, which cause the rapid and complete chemical destruction of many toxic organic chemicals.The Company’s experience includes direct in-situ injection application, ex-situ or off site for successful remediation of soil and groundwater. 2 Stabilization and Solidification OP-TECH provides soil solidification and stabilization applications, which reduce the mobility of hazardous substances and contaminants in the environment through both physical and chemical means.Solidification and stabilization techniques are used alone or combined with other treatment and disposal methods to yield a product or material suitable for land disposal or in other cases that can be applied to beneficial use.These techniques have been used as both final and interim remedial measures. Wetlands Mitigation OP-TECH has exceptional experience with wetlands remediation and restoration projects.Project experience has included removal of sediments from many active water courses ranging from creeks and marshes to large scale marinas. Mobile Treatment Applications OP-TECH provides mobile treatment systems for routine, scheduled service applications or dispatches them on an emergency basis.The Company’s capacities range from 10 to approximately 500 gallons per minute and are available in a number of sizes and configurations.All systems are pre-assembled, self-contained, requiring minimal setup time upon mobilization, and are available as trailer-mount, skid-mount or containerized. Site Closure Services OP-TECH provides complete RCRA and Non-RCRA Site Closure Services in support of property transfer, facility closure, disaster recovery, development/redevelopment, and Brownfield transactions. The Company’s services include comprehensive decontamination, decommissioning, demolition and material/soil remediation. Decontamination OP-TECH offers a wide range of decontamination services. In emergency and scheduled situations, we evaluate the circumstances and develop a safe, comprehensive and cost efficient plan. OP-TECH has preformed thousands of decontaminations and facility closures for small single buildings to multi-building expansive facilities. Decommissioning and Demolition Services OP-TECH provides Demolition and Dismantling Services in both emergency and scheduled situations. Applications may include building demolition and dismantling of partial or total building or plant structure. Upgrading equipment or renovating production areas may require the removal of existing process equipment. Welded piping, stainless alloys, reactors, concrete structures, structural steel, pressure vessels and limited space requires the skillful selection of demolition techniques such as cold and hot cutting including plasma arc cutting, mechanical disassembly and/or rigging. OP-TECH provides contamination identification, sampling, segregation and disposal. The Company implements efficient methodologies to reduce site emissions during demolition activities and cost-efficient disposal technologies. Remedial Systems OP-TECH fabricates and constructs integrated remediation systems configured to meet site-specific cleanup criteria while satisfying air and/or water quality discharge standards. The Company’s integrated remedial systems address all aspects of surface and subsurface contamination as it exists in groundwater and soil. 3 Operations and Maintenance Service OP-TECH provides operation services and routine mechanical inspection and service of remediation systems and components. Transportation and Disposal Services The Company provides transportation of bulk and containerized hazardous and non-hazardous wastes from customer sites to customer-designated landfills and disposal facilities.OP-TECH also provides liquid tank truck transports equipped with vacuum pumps. Asbestos Abatement OP-TECH provides asbestos abatement contracting services to both the public and private sectors.OP-TECH has expertise in all types of asbestos abatement including removal, disposal and enclosure, and encapsulation.Asbestos removal is performed in commercial buildings, industrial facilities, and governmental buildings. Interior Demolition/Structural Dismantling OP-TECH provides interior demolition services such as removing walls, ceilings, and flooring.In addition, OP-TECH offers structural dismantling services and has experience in razing concrete, wood and steel structures, concrete and brick chimneys, and concrete piers and foundations. On-Site Industrial and Waste Management Services OP-TECH provides on-site industrial cleaning and waste management services.Specialized services for the handling, processing and disposal of hazardous wastes are performed by vacuuming, soda blasting, hydroblasting, dredging, dewatering and sludge processing, sludge pumping, chemical cleaning, and tank cleaning. OP-TECH provides line cleaning, installation of petroleum piping and process piping. Water, storm, sewer and product piping as well as treatment systems. 24-Hour Emergency Spill Response Many of the OP-TECH’s decontamination and mitigation activities result from a response to an emergency situation by one of its response teams.These incidents can result from transportation accidents involving chemical or petroleum substances, fires at chemical facilities or hazardous waste sites, transformer fires or explosions involving PCBs, and other unanticipated events.The substances involved may pose an immediate threat to public health or the environment, such as possible groundwater contamination.The steps performed by OP-TECH include rapid response, containment and control procedures, sampling for analytical testing and assessment, neutralization and treatment, and collection and transportation of the substance to an appropriate treatment or disposal facility.OP-TECH derives a substantial portion of its revenues from an agreement with the New York State Department of Environmental Conservation (NYSDEC) to provide emergency response services in certain areas of New York State, payment of which is guaranteed by the NYSDEC. Non-Hazardous Waste Transfer and Storage Facility OP-TECH operates a New York State permitted non-hazardous waste treatment, storage and transfer facility in its Waverly, New York office.The Company accepts non-hazardous waste in bulk or containerized form, consolidates the waste and then transfers it to a landfill or recycling facility. 4 Technologies Employed OP-TECH utilizes a wide variety of physical and chemical treatment technologies in performing its remediation activities.Physical treatment technologies generally involve filtration and aeration techniques and are used to separate contaminants from soils, slurries, or water.Chemical treatment technologies generally involve flocculation, clarification, precipitation, polymer addition, chemical oxidation, chemical absorption, and stabilization.Depending on the contaminants present and the site characteristics, these technologies are combined into integrated treatment systems which reduce contaminant concentrations to levels consistent with prescribed regulatory standards. Regulation The business of the Company and its clients is subject to extensive, stringent, and evolving regulation by the EPA and various other federal, state, and local environmental authorities.These regulations directly impact the demand for the services offered by the Company.In addition, the Company is subject to the Federal Occupational Safety and Health Act, which imposes requirements for employee safety and health.The Company believes it is in material compliance with all federal, state, and local regulations governing its business. RCRA.The Resources Conservation and Recovery Act of 1976 (“RCRA”) is the principal federal statute governing hazardous waste generation, treatment, storage, and disposal.RCRA or EPA-approved state programs may govern any waste handling activities of substances classified as “hazardous.”The 1984 amendments to RCRA substantially expanded its scope by, among other things, providing for the listing of additional wastes as “hazardous” and providing for the regulation of hazardous wastes generated in lower quantities than previously had been regulated.Additionally, the amendments impose restrictions on land disposal of certain hazardous wastes, prescribe more stringent standards for hazardous waste land disposal sites, set standards for underground storage tanks and provide for “corrective” action at or near sites of waste management units.Under RCRA, liability and stringent operating requirements may be imposed on a person who is either a “generator” or a “transporter” of hazardous waste, or an “owner” or “operator” of a waste treatment, storage, or disposal facility. Regulation of underground storage tanks legislation, in particular Subtitle I of RCRA, focuses on the regulation of underground tanks in which liquid petroleum or hazardous substances are stored and provides for the regulatory setting for a portion of the Company’s work.Subtitle I of RCRA requires owners of all existing underground tanks to list the age, size, type, location, and use of each tank with a designated state agency.The EPA has published performance standards and financial responsibility requirements for storage tanks over a five year period.These regulations also require all new tanks which are installed to have protection against spills, overflows, and corrosion.Subtitle I of RCRA provides civil penalties of up to $15,000 per violation for each day of non-compliance with tank requirements and $10,000 for each tank for which notification was not given or was falsified.RCRA also imposes substantial monitoring obligations on parties which generate, transport, treat, store, or dispose of hazardous waste. Superfund Act.The Comprehensive Environmental Response Compensation and Liability Act of 1980 (“Superfund Act”) generally addresses clean-up of inactive sites at which hazardous waste treatment, storage, or disposal took place.The Superfund Act assigns joint and several liability for cost of clean-up and damages to natural resources to any person who, currently, or at the time of disposal of a hazardous substance who by contract, agreement, or otherwise arranged for disposal or treatment, or arranged with a transporter for transport of hazardous substances owned or possessed by such person for disposal or treatment;and to any person who accepts hazardous substances for transport to disposal or treatment facilities or sites from which there is a release or threatened release.Among other things, the Superfund Act authorized the federal government either to clean up these sites itself or to order persons responsible for the situation to do so.The Superfund Act created a fund, financed primarily from taxes on oil and certain chemicals, to be used by the federal government to pay for the clean-up efforts.Where the federal government expends money for remedial activities, it may seek reimbursement from the potentially responsible parties. 5 The liabilities provided by the Superfund Act could, under certain factual circumstances, apply to a broad range of possible activities by the Company, including generation of hazardous substances, releases of hazardous substances during transportation, failure to properly design a clean-up, removal or remedial plan and failure to achieve required clean-up standards, leakage of removed wastes in transit or at the final storage site, and remedial operations on ground water.Such liabilities can be joint and several where other parties are involved. Other.The Company’s operations are subject to other federal laws protecting the environment, including the Clean Water Act and the Toxic Substances Control Act. Many states have also enacted statutes regulating the handling of hazardous substances, some of which are broader and more stringent than the federal laws and regulations. Competitive Conditions The markets for environmental remediation, as well as demolition and asbestos removal, continue to be very competitive.The Company competes with many different firms ranging from small local firms to large national firms, many of which have greater financial and marketing resources than the Company.Competition in environmental services is based largely on competitive pricing and quality of service provided.Other competitive factors include geographic location as well as reputation.Management believes the Company is one of the few firms based in its market area that offers a high quality combination of environmental services at the most competitive prices.In addition, through its wide range of environmental services, good reputation, and competitive pricing, the Company hopes to maintain a competitive edge in the environmental services business. The Company operates field offices in Syracuse, Massena, Rochester, Albany, Plattsburgh, Waverly and Buffalo, New York, as well as Edison, New Jersey, Baltimore, Maryland and Cleveland, Ohio. Seasonality Typically, during the first quarter of each calendar year there is less demand for environmental remediation due to the cold weather, particularly in the Northeast and Midwest regions.In addition, factory closings for the year-end holidays reduce the volume of industrial waste generated, which results in lower volumes of waste handled by the Company during the first quarter of the following year. Customers The Company’s client base includes state agencies, industrial companies, railroads, real estate developers, auto parts manufacturers, aluminum producers, utility companies, waste disposal firms, municipalities, and engineering firms.During 2010, the Company performed services for approximately 900 clients.These projects were substantially all short-term (six months or less) in nature.The largest business segment for the each of the years ended December 31, 2010, 2009, and 2008, was Environmental Remediation services.Environmental Remediation services accounted for 39%, 38%, and 44% of the Company’s revenues for the years ended December 31, 2010, 2009, and 2008, respectively.For the past three fiscal years, all of the Company’s revenues were generated from customers in the United States. During 2010, the Company had project revenue of approximately $8,536,000 related to several contracts with the New York State Department of Environmental Conservation, which totaled approximately 18% of the Company’s revenues.A portion of that revenue is related to the spill response and remediation contracts with the New York State Department of Environmental Conservation.While the Company maintains its position on the spill response contract, it relinquished its prime position in the remediation contract on October 1, 2010.This position on the remediation contract was relinquished due to a poor return on investment with significant overhead requirements and reduced overall spending by the New York State Department of Environmental Conservation. 6 Insurance and Bonding The Company maintains commercial general liability, asbestos liability and pollution liability insurance which provides aggregate coverage limits of $15 million.In addition, the Company also maintains workers compensation, comprehensive automobile, and Directors and Officers liability insurance.The Company’s insurance coverage is consistent with the insurance requirements found in the environmental remediation industry. In connection with the business, the Company may be required to provide various types of surety bonds that provide an additional measure of security for the Companies performance under certain public and private sector contracts. The Company’s ability to obtain surety bonds depends upon capitalization, working capital, past performance, management expertise and external factors, including the capacity of the overall surety market. Surety companies consider such factors in light of the amount of our contract backlog that we have currently bonded and their current underwriting standards, which may change from time to time. The capacity of the surety market is subject to market-based fluctuations driven primarily by the level of surety industry losses and the degree of surety market consolidation. When the surety market capacity shrinks it results in higher premiums and increased difficulty obtaining bonding, in particular for larger, more complex projects throughout the market. In order to help mitigate this risk, the Company employs a co-surety structure involving three sureties.Although the Company does not believe that fluctuations in surety market capacity have significantlyaffected the ability to grow the business, there is no assurance that it will not significantly affect the ability to obtain new contracts in the future. Employees As of March 21, 2011, the Company had a total of approximately 142 full-time employees.The Company’s ability to retain and expand its staff will be an important factor in determining the Company’s future success.The Company considers its relations with its employees to be good, and the Company has never had a work stoppage or threat of a work stoppage. Available Information The Company’s internet address is www.op-tech.us.The Company’s annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and any amendments to those reports, as soon as reasonably practicable after the Company electronically files such material with the Securities and Exchange Commission (SEC) is available there.The information found on the Web site is not part of this or any other report the Company files or furnishes to the SEC. The public may read and copy any materials that the Company files with the SEC at the SEC’s Public Reference Room located at treet NE, Washington, DC 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC also maintains electronic versions of the reports on its website at www.sec.gov. ITEM 2. PROPERTIES The Company leases its corporate headquarters in East Syracuse, NY and its branch office locations in Syracuse, Buffalo, Rochester, Massena, Waverly, Albany, and Plattsburgh, NY, Baltimore, MD, and Edison, NJ.The Company leases an aggregate of approximately 114,007 square feet of office, shop and warehouse space at those locations.The leases expire at various times through September 30, 2014.The current aggregate monthly lease payment is $52,496 plus utilities.The Company has a purchase option on a building and made deposits of approximately $49,000 toward this potential purchase. Equipment The Company’s owned equipment consists primarily of construction equipment such as vacuum trucks, dump trucks, tankers, excavation equipment, utility vehicles, pumps, generators, and compressors, some of which have been specially modified for the Company’s use.The Company also leases and rents equipment as needed. ITEM 3. LEGAL PROCEEDINGS The Company had an accrued liability of $450,000 at December 31, 2008.The liability was been paid in 2009. ITEM 4. REMOVED AND RESERVED PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURTIES (a) The shares of the Company’s common stock are listed on the Over the Counter Bulletin Board under the symbol OTES. The high and low closing bid prices for the shares of the Company’s common stock were as follows: Quarter Ended High Low 31-Mar-09 $ $ 30-Jun-09 $ $ 30-Sep-09 $ $ 31-Dec-09 $ $ 31-Mar-10 $ $ 30-Jun-10 $ $ 30-Sep-10 $ $ 31-Dec-10 $ $ First quarter through March 21, 2011 $ $ 7 The aforementioned prices reflect inter-dealer prices, without retail mark-up, mark-down, or commission and may not necessarily represent actual transactions. (b) At March 21, 2011, there were approximately 135 holders of record of the Company’s common stock. (c) The Company has never paid any dividends. Equity Compensation Plan Information Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders 275,340 $ 0.27 292,004 Equity compensation plans not approved by security holders - - - Total $ 8 ITEM 6. SELECTED FINANCIAL DATA Statement of Operations Data Year Ended December 31, Project Billings and Services $ Net Income (loss) $ ) $ $ ) $ Net Income (loss) per Share -Basic $ $ ) $ $ ) $ -Diluted $ $ ) $ $ ) $ Balance Sheet Data As of December 31, Total Assets $ Long-Term Obligations $ - $ $ $ Total Liabilities $ Shareholders’ Equity $ 9 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS EXECUTIVE LEVEL OVERVIEW The Company is a leading provider of environmental and industrial services throughout the Northeastern and Mid-Atlantic regions of the United States.The Company serves over 1,100 customers, including a significant number of top 500 engineering firms, hundreds of smaller private entities and numerous federal, state and local government agencies. The Company’s strategy is to apply its expertise in the environmental remediation industry to increase market share, increase profitability and enhance shareholder value. In 2010, the Company experienced the excellent results that we had forecast, while addressing the difficulties from the previous year. 1. Regular, recurring, and legacy work returned to improved revenue levels as our industrial clients moved forward from the recession and the Company’s volume associated with this work improved as a portion of the Company’s revenue. 2. The Company continues to experience significant success in acquiring new projects and clients.This progress, however, was suppressed in 2010 by significant constraints presented by our present banking relationship.In addition to bank lending restrictions, the Company’s progress was restricted by the Company’s project surety bonding capacity. Management believes the successes realized in 2010, while significantly improved from 2009, are still less than what can be achieved.The Company recently executed a commitment letter with a new lender to replace our existing lender. Management believes an improved financing package coupled with the Company’s surety bonding program will yield very successful results for 2011. LIQUIDITY AND CAPITAL RESOURCES At December 31, 2010, the Company had cash and cash equivalents of $646,560 as compared to $26,845 at December 31, 2009. At December 31, 2010, the Company had working capital of $1,429,017 compared to negative working capital of $2,642,966 at December 31, 2009.The Company had a current ratio of approximately 1.12 to 1 and .84 to 1 at the end of 2010 and at the end of 2009, respectively. Cash provided by operating activities during 2010 was $1,654,988 compared to $594,479 during 2009.The cash provided by operating activities in 2010 was mainly attributable to the net income for the year and a decrease in cost on uncompleted projects applicable to future billing offset partially by a decrease in billings in excess of costs and profit on uncompleted projects. The Company’s net cash used in investing activities of $171,531 during 2010 was attributable to the purchase of various field and office equipment and a deposit made on the purchase of a building compared to $241,759 of equipment purchases made during 2009. Cash used in financing activities of $863,742 in 2010 was primarily due to the pay downs of debt.The Company also issued convertible notes of $1,617,000 during 2010.The proceeds were used to reduce debt and current liabilities. 10 The Company’s bank agreement expired on August 31, 2010 and was not renewed.The Company executed a commitment letter with a new lender on March 31, 2011The new loan agreement will provide for borrowings up to $5,000,000 on a revolving basis, collateralized by all accounts receivable, inventory and equipment now owned or acquired later to be used to provide working capital.The agreement will be renewed annually with interest charged at LIBOR plus 3.5%.The agreement will also provide a term loan of $3,000,000 due in monthly installments of $50,000 plus interest at LIBOR plus 3.5% The working capital above is based on the expected refinancing.See further discussion in Note 8 of the consolidated financial statements. As of December 31, 2010, borrowing against the revolving loan aggregated $4,140,987.During 2010, all principal payments on the Company’s debt were made within payment terms. The Company has an interest rate swap agreement that has been designated as a hedge.The swap will be evaluated for effectiveness on a quarterly basis and any ineffective portion will be charged to earnings.The effect of the swap is to fix the rate being paid on the term loan at 7.92%. RESULTS OF OPERATIONS This financial review should be read in conjunction with the accompanying Consolidated Financial Statements and accompanying notes. FACTORS THAT MAY AFFECT FUTURE RESULTS The Company’s future operating results may be affected by a number of factors, including the Company’s ability to successfully increase market share in its existing service territory while expanding its services into other markets, realize benefits from cost reduction programs, and utilize its facilities and work force profitably in the face of intense price competition. The Company’s ability to close on the commitment letter with the new lender may affect future operating results. Fluctuations in surety market capacity can significantlyaffect the ability to grow the business and there are no assurances that it will not significantly affect the ability to obtain new contracts in the future. EFFECT OF RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In the normal course of business, Management evaluates all new accounting pronouncements issued by the Financial Accounting Standards Board (“FASB”), Securities and Exchange Commission (“SEC”), Emerging Issues Task Force (“EITF”), American Institute of Certified Public Accountants (“AICPA”) or other authoritative accounting body to determine the potential impact they may have on our Consolidated Financial Statements. Based upon this review, Management does not expect any of the recently issued accounting pronouncements, which have not already been adopted by the Company, to have a material impact on our Consolidated Financial Statements. OFF BALANCE SHEET ARRANGEMENTS The Company had no off balance sheet arrangements at December 31, 2010 or December 31, 2009 that require disclosure under this item. 11 CRITICAL ACCOUNTING POLICIES AND ESTIMATES Management has identified the following critical accounting policies that affect the Company's more significant judgments and estimates used in the preparation of the Company's consolidated financial statements.The preparation of the Company's financial statements in conformity with accounting principles generally accepted in the United States of America requires the Company's management to make estimates and judgments that affect the reported amounts of assets and liabilities, revenues and expenses, and related disclosures of contingent assets and liabilities.On an on-going basis, management evaluates those estimates, including those related to assets held for sale, valuation allowances on deferred tax assets, revenue recognition, allowance for doubtful accounts and contingencies and litigation. The Company states these accounting policies in the notes to the consolidated financial statements and in relevant sections in this discussion and analysis. These estimates are based on the information that is currently available to the Company and on various other assumptions that management believes to be reasonable under the circumstances.Actual results could vary from those estimates. The Company believes that the following critical accounting policies affect significant judgments and estimates used in the preparation of its consolidated financial statements: Contracts are predominately short-term in nature (less than six months) and revenue is recognized as costs are incurred.Project costs are generally billed in the month they are incurred and are shown as current assets.Revenues recognized in excess of amounts billed are recorded as an asset.In the event interim billings exceed costs and estimated profit, the net amount of deferred revenue is shown as a current liability.Estimated losses are recorded in full when identified. The Company maintains an allowance for doubtful accounts for estimated losses resulting from the inability of its customers to make required payments, which results in bad debt expense.Management determines the adequacy of this allowance by continually evaluating individual customer receivables, considering the customer's financial condition, credit history and current economic conditions.If the financial condition of customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required.Additionally, management estimates a general allowance based on historical charge offs covering other amounts that may not be collectible. The Company maintains a valuation allowance on its deferred tax asset based on the amount of net operating losses that management believes it will not utilize prior to the expiration dates of these losses.Management determines the adequacy of this allowance by continually evaluating its ongoing profitability and its ability to generate taxable income in the future sufficient to utilize the net operating losses.If the profitability of the Company were to change, it could affect the amount of net operating losses that could be utilized and require an adjustment to the valuation allowance. The Company establishes accruals for loss contingencies related to litigation and claims.These estimates are prepared using information available to management at the time of the accrual and at each reporting period.Events and circumstances could change requiring management to revise or adjust amounts accrued for loss contingencies. 2 Revenues During the year ended December 31, 2010, the Company’s revenues increased 27.8% to $46,036,043 as compared to $36,023,901 for the year ended December 31, 2009. When comparing 2010 to 2009, the increase in project revenue was attributed to many large project awards in 2009 with start dates in 2010 and the successful award of several larger projects completed in 2010. 12 Project Costs and Gross Margin Project costs for the year ended December 31, 2010 increased 29.2% to $37,075,811 from $28,690,082 for the year ended December 31, 2009.Project costs as a percentage of revenues were 80.5% for the year ended December 31, 2010, compared to 79.6% for the year ended December 31, 2009.The gross profit margin for the year ended December 31, 2010 was 19.5% compared to 20.4% for the year ended December 31, 2009.Gross profit in dollars increased 22.2% to $8,960,811 from $7,333,819 in 2009.The decrease in gross profit margin is attributed to several larger projects bid at lower margins decreasing the average gross profit margin 0.9%. Project costs from St. Lawrence Industrial Services, Inc., a related party, amounted to approximately $2,316,000 in 2010 and $1,301,000 in 2009. Selling, General, and Administrative Expenses During the year ended December 31, 2010, selling, general, and administrative (“SG&A”) expenses decreased 13.0% to $8,110,128 compared to $9,311,450 for the previous year. SG&A expenses as a percentage of revenue decreased to 17.6% for the year ended December 31, 2010 from 25.8% for the year ended December 31, 2009. When comparing 2010 to 2009, the decrease in 2010 operating expenses is primarily attributed to the following: · Payroll and related expenses decreased 7.8% to $4,406,783 from $4,779,125 in 2009.The decrease is related to reductions in staff and related employee benefit costs. · Professional services decreased 14.2% to $814,689 from $949,844 in 2009.The decrease is primarily due to a reduction in contracted human resources services and accounts receivable collections services. · Other expense decreased 63.1% to $352,956 from $957,768 primarily as a result of the decrease in bad debt expense of approximately $546,000. Operating Income As a result of the factors discussed above, for the year ended December 31, 2010, the Company reported operating income of $860,104 compared to operating loss of ($1,977,631) for the previous year. Interest Expense Interest expense increased 76.3% to $545,549 in 2010 compared to $309,442 in 2009.The increase in interest expense is due to the increase in interest rates in 2010 related to the extension agreement, the $120,000 extension fee assessed, and the interest expense and discount amortization related to the convertible notes issued during the year. Net Income (Loss) Before Income Taxes Net income before income taxes amounted to $410,842 in 2010 compared to a net loss before income taxes of ($2,262,685) in 2009. Income Tax Expense The Company recorded a net income tax benefit of $375,429 in 2010 compared to an income tax benefit of $377,795 in 2009.The benefit in 2010 is due to a $550,000 reduction in the valuation allowance for deferred tax assets. 13 Net Income (Loss) Net income for the year ended December 31, 2010 was $786,271 or $0.07 per share basic and $0.03 per share diluted compared to a net loss or ($1,844,890) or ($0.16) per share basic and diluted for the year ended December 31, 2009. Key Performance Indicators Management measures equipment utilization and labor efficiency on a monthly basis in addition to project revenue and gross margin discussed above.Equipment utilization remained consistent year to year, and billable labor hours remained consistent at 63%. 2 Revenues During the year ended December 31, 2009, the Company’s revenues decreased 1.7% to $36,023,901 as compared to $36,632,276 for the year ended December 31, 2008. When comparing 2009 to 2008, the decrease in project revenue was attributed to the extremely competitive environment in 2009 and many large project awards start dates were delayed to 2010. Project Costs and Gross Margin Project costs for the year ended December 31, 2009 increased 7.0% to $28,690,082 from $26,805,462 for the year ended December 31, 2008.Project costs as a percentage of revenues were 79.6% for the year ended December 31, 2009, compared to 73.2% for the year ended December 31, 2008.The gross profit margin for the year ended December 31, 2009 was 20.4% compared to 26.8% for the year ended December 31, 2008.Gross profit in dollars decreased 25% to $7,333,819 from $9,826,814 in 2008.Project costs paid to St. Lawrence Industrial Services, Inc., a related party, amounted to approximately $1,301,000 in 2009 and $1,037,000 in 2008. The decrease in the gross margin percentage was due to the competitive bidding environment in 2009 and the performance of several large projects with unanticipated costs. Selling, General, and Administrative Expenses During the year ended December 31, 2009, selling, general, and administrative (“SG&A”) expenses increased 6.2% to $9,311,450 compared to $8,768,931 for the previous year. SG&A expenses as a percentage of revenue increased to 25.8% for the year ended December 31, 2009 from 23.8% for the year ended December 31, 2008. When comparing 2009 to 2008, the increase in 2009 operating expenses is primarily attributed to the following: · Professional services increased 22.2% to $949,844 from $777,313 in 2008.The increase is primarily due to additional costs incurred for the monitoring the Company’s solid waste management facility. · Equipment expenses decreased 16.3% to $503,018 from $600,940 in 2008 primarily as a result of the decrease in fuel costs. · Other expense increased 95.8% to $957,769 from $489,160 primarily as a result of the increase in bad debt expense. 14 Operating Income As a result of the factors discussed above, for the year ended December 31, 2009, the Company reported an operating loss of ($1,977,631) compared to operating income of $1,057,883 for the previous year. Interest Expense Interest expense decreased 31% to $309,442 in 2009 compared to $449,785 in 2008.The decrease in interest expense is due to the reduction in interest rates in 2009 coupled with the repayment of long-term debt. Net Income (Loss) Before Income Taxes Net loss before income taxes amounted to ($2,262,685) in 2009 compared to net income before income taxes of $633,653 in 2008. Income Tax Expense The Company recorded a net income tax benefit of $377,795 in 2009 compared to an income tax benefit of $21,271 in 2008. Net Income (Loss) Net loss for the year ended December 31, 2009 was ($1,844,890) or ($.16) per share basic and diluted compared to net income of $654,927 or $.05 per share basic and diluted for the year ended December 31, 2008. Key Performance Indicators Management measures equipment utilization and labor efficiency on a monthly basis in addition to project revenue and gross margin discussed above.Equipment utilization remained consistent year to year, and billable labor increased slightly from 62% to 63%. 15 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company is exposed to market risk, including changes in interest rates because of its variable rate debt.To manage the potential exposure, the Company enters into various derivative transactions, mainly interest rate swaps.The financial impact of these hedging instruments are offset in part or in whole by corresponding changes in the underlying exposures being hedged.The Company does not hold or issue derivative financial instruments for trading purposes.Note 8 to the consolidated financial statements includes a discussion of the Company’s accounting policies for financial instruments. Interest rate swaps are used to hedge a term debt obligation.Based on the Company’s overall interest rate exposure as of and during the year ended December 31, 2010, including derivative and other rate sensitive instruments, a one percent change in interest rates would increase or decrease interest expense by approximately $50,000 annually. The Company is aware that as the economy slows down, the Company’s business could be affected by client companies closing operations or reducing production, which could reduce the amount of waste generated, industrial cleaning projects, and environmental remediation projects available.In order to try to mitigate this market risk, the Company continues to make every effort to secure more emergency spill response contracts and long-term environmental remediation and industrial cleaning projects. For more information regarding market risk, see the audited financial statements submitted under Item 15 of this report. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The consolidated financial statements and related financial schedule of the Company and the report of Dannible & McKee LLP are submitted under Item 15 of this report. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. 16 ITEM 9a.CONTROLS AND PROCEDURES Responsibility For Financial Information — We are responsible for the preparation, accuracy, integrity and objectivity of the Consolidated Financial Statements and the other financial information included in this report. Such information has been prepared in conformity with accounting principles generally accepted in the United States of America and accordingly, includes certain amounts that represent management’s best estimates and judgments. Actual amounts could differ from those estimates. Responsibility for Internal Controls — We are also responsible for establishing and maintaining adequate internal controls over financial reporting. These internal controls consist of policies and procedures that are designed to assess and monitor the effectiveness of the control environment including: risk identification, governance structure, delegations of authority, information flow, communications and control activities.While no system of internal controls can ensure elimination of all errors and irregularities, OP-TECH’s internal controls, which are reviewed and modified in response to changing conditions, have been designed to provide reasonable assurance that assets are safeguarded, policies and procedures are followed, transactions are properly executed and reported, and appropriate disclosures are made. The concept of reasonable assurance is based on the recognition that there are limitations in all systems of internal control and that the costs of such systems should be balanced with their benefits. The Audit Committee of the Board of Directors, which is comprised solely of independent directors, meets regularly with OP-TECH’s senior financial management, and independent registered public accounting firm to review audit plans and results, as well as the actions taken by management in discharging its responsibilities for accounting, financial reporting and internal controls. The Audit Committee is responsible for the selection and compensation of the independent registered public accounting firm. OP-TECH’s financial management, internal auditors and independent registered public accounting firm have direct and confidential access to the Audit Committee at all times. Report On Internal Control Over Financial Reporting — We have evaluated OP-TECH’s internal control over financial reporting as of December31, 2010. This evaluation was based on criteria for effective internal control over financial reporting set forth in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on the evaluation performed, we identified the following material weakness in our internal control over financial reporting as of December31, 2010.A material weakness is a control deficiency, or combination of control deficiencies, that results in more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected. We did not maintain effective controls over reconciliation of costs and standard gross margins on uncompleted projects.Specifically, several in-process projects had unearned revenue recorded in excess of the actual expected. This control deficiency could result in a misstatement to accounts and disclosures that would result in a material misstatement to the annual or interim financial statements that may not be prevented or detected. Because of the above described material weaknesses in internal control over financial reporting, management concluded that our internal control over financial reporting was not effective as of December31, 2010 based on the criteria set forth in Internal Control— Integrated Framework issued by the COSO.This annual report does not include an attestation report of the company's registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by the company's registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the company to provide only management's report in this annual report. Report On Disclosure Controls And Procedures —As of December 31, 2010, we carried out an evaluation of the effectiveness of the design and operation of OP-TECH’s disclosure controls and procedures pursuant to Rule 13a-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Based upon that evaluation, we concluded that OP-TECH’s disclosure controls and procedures are effective in ensuring that information required to be disclosed in OP-TECH’s periodic filings under the Exchange Act is accumulated and communicated to us to allow timely decisions regarding required disclosures, and such information is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rulesand forms. ITEM 9b.OTHER INFORMATION None. 17 PART III ITEM 10. DIRECTORS, EXECUTIVES, OFFICERS AND CORPORATE GOVERNMENT The following table sets forth certain information about the directors of the Company, all of whom were unanimously elected at the Annual Meeting of Stockholders of the registrant on August 19, 2010 for a term of one year. Each director has served continuously since he was first elected. The Board of Directors held three meetings during the last calendar year.All of the directors attended more than 75% of the total number of meetings held by the Board of Directors. Name, Age Principal Occupation Year First Elected Certain Other Information Robert J. Berger (64) Director and Co-Chairman of the Board Mr. Berger has served in his present position as Director since November 1998, and as Chairman of the Board since February 2000 and as Co-Chairman of the Board since January 2007.Mr. Berger was employed in various positions for ONBANCORP, Inc. from 1978 through March 31, 1998, his last position being Senior Vice President, Treasurer, and Chief Financial Officer.Mr. Berger is also Chairman, President, and Chief Executive Officer of St. Lawrence Industrial Services, Inc. and also served as Vice Chairman of Beacon Federal Bancorp, Inc. through July 2010. Richard Messina (48) Director and Co-Chairman of the Board Mr. Messina was elected to the Board in November 2005 and elected Co-Chairman of the Board in January 2007.Mr. Messina founded The Benchmark Company, LLC, a securities broker-dealer, in 1988.Benchmark is primarily engaged in equity research, sales, and trading on behalf of institutional clients.Mr. Messina currently serves as Co-Chief Executive Officer of Benchmark. Richard L. Elander (69) Director Mr. Elander has served in his present position as a Director since November of 1991. Mr. Elander previously served as the Commissioner of the Onondaga County Department of Water Environment Protection prior to retirement. Steven A. Sanders (65) Director Mr. Sanders has served in his present position as a Director since December 1991.Mr. Sanders is currently Senior Partner of Sanders Ortoli Vaughn-Flam Rosenstadt LLP.From January 1, 2004 until June 30, 2007, he was of counsel to the law firm of Rubin, Bailin, Ortoli, LLP.From January 1, 2001 to December 31, 2003, he was counsel to the law firm of Spitzer & Feldman PC..Mr. Sandersalso serves as a Director of Helijet International, Inc., and T/c Power Management, Inc. Additionally, he is a Director of the Roundabout Theatre (the largest not-for-profit theatre in North America), Town Hall New York City, and he is a director at Trustee, American Academy of Dramatic Arts. George W. Lee, Jr. (62) Director Mr. Lee was elected to the Board in December 2002.Mr. Lee co-founded Blasland, Bouck and Lee, Inc., an Engineering News Record top 100 worldwide engineering and scientific services company in 1984.He served in various capacities in this firm, including Executive VP, Director of Marketing and Director of Health and Safety from 1984 to 1994.Mr. Lee served on the Board of Directors of Blasland, Bouck and Lee, Inc. from 1984 to 2005.Since 1984 Mr. Lee has been active as a consultant to new business ventures involved in professional development and wastewater treatment.In October 2005 Mr. Lee joined Pyramid Brokerage of Central New York as a commercial real estate sales agent. Richard Jacobson (47) Director Mr. Jacobson was elected to the Board in February 2006.Mr. Jacobson is currently a Partner at Tricap Partners & Co., an investment banking boutique specializing in advising companies, institutions, family offices and individuals in complex financial strategies and investment decisions. From 2005 to 2009, he wasa Senior Managing Director with Stern Capital. From 1999 to 2003 he was Managing Director and Co-Group Head in the merchant banking group of Indosuez Capital. From 1997 to 1999, he was a Vice President in the leveraged finance group of SG Cowen. From 1994 to 1997 he was an associate in the leveraged finance group of Chemical Securities, Inc. Mr. Jacobson began his career as an attorney for the law firm of Jacobs, Persinger and Parker. 18 INDEPENDENCE The Board recognizes the importance of director independence.Under the rules of the New York Stock Exchange, to be considered independent, the Board must determine that a director does not have a direct or indirect material relationship with the Company.Moreover, a director will not be independent if, within the preceding three (3) years: (i) the director was employed by the Company or receives $25,000 per year in direct compensation from the Company, other than director and committee fees or other forms of deferred compensation for prior service, (ii) the director waspartner of or employed by the Company’s independent auditor, (iii) the director is part of an interlocking directorate in which an executive officer of the Company serves on the compensation committee of another Company that employs the director, (iv) the director is an executive officer or employee of another Company that makes payments to, or receives payments from, the Company for property or services in an amount which, in any single fiscal year, exceeds the greater of$100,000 or 2% of such other Company’s consolidated gross revenues, (v) or the immediate family member in any of the categories in (i) – (iv) above. The Board has determined that five (5) of the Company’s six (6) directors are independent under these standards.As a result of Director Berger’s ownership of St. Lawrence Industrial Services Corp., he is not considered to have independent status.Mr. Berger does serve on the Compensation committee based upon his prior business experience and the fact that he is a holder of approximately twenty one percent (21%) of the outstanding shares of the Company’s stock. RELATED PARTY TRANSACTION REVIEW The Board has adopted a policy concerning the review, approval and monitoring of transactions involving the Company and “related persons” (directors and executive officers or their immediate family members, or shareholders owning five percent (5%) or greater of the Company’s outstanding shares).The policy covers any transaction exceeding $1,000 in which the related person has a direct or indirect material interest.Related person transactions must be approved in advance by the Co-chairmen and reported to the Board at the next meeting following the transaction.The policy is intended to restrict transactions to only those which are in the best interests of the Company. AUDIT COMMITTEE The members of the Committee are Messrs. George Lee and Richard Elander. The Committee operates under a written charter adopted by the Board of Directors.The Committee held three meetings during the year ended December 31, 2010.Its duties and responsibilities include: · Oversight of the financial reporting process and management’s responsibility for the integrity, accuracy and objectivity of financial reports, and accounting and financial reporting practices. · Recommending to the Board the appointment of the Company’s independent registered accounting firm. · Oversight of the adequacy of the Company’s system of internal controls. · Oversight of management practices relating to ethical considerations and business conduct, including compliance with laws and regulations. The Committee has met and held discussions with the Chief Financial Officer and the Company’s independent accountants, Dannible & McKee, LLP, regarding audit activities. Management has the primary responsibility for the Company’s systems of internal controls and the overall financial reporting process.The independent accountants are responsible for performing an independent audit of the Company’s consolidated financial statements in accordance with auditing standards of the Public Company Accounting Oversight Board (United States), and to issue a report thereon.The Committee’s responsibility is to monitor and oversee these processes.However, the members of the Committee are not certified public accountants, professional auditors or experts in the fields of accounting and auditing and rely, without independent verification, on the information provided to them and on the representations made by management and the independent accountants. 19 The Committee recommended to the Board of Directors the appointment of Dannible & McKee, LLP as the Company’s independent accountants for the year 2010, as ratified by shareholders.The Company’s independent accountants provided to the Committee the written disclosure required by Independence Standards Board Standard No. 1 (Independence Discussions with Audit Committees), and the Committee discussed with the independent accountants that firm’s independence. Management represented to the Committee that the Company’s consolidated financial statements were prepared in accordance with generally accepted accounting principles.The Committee has reviewed and discussed the consolidated financial statements with management and the independent accountants.The Committee discussed with the independent accountants matters required to be discussed by Statement on Auditing Standards No. 61 (Communication with Audit Committees) as currently in effect.Based on these discussions and reviews, the Committee recommended that the Board of Directors include the audited consolidated financial statements in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010 for filing with the Securities and Exchange Commission. The Committee does not have a financial expert.Due to the small size of the Company and lack of financial complexity, the Committee does not anticipate adding a financial expert. REPORT OF AUDIT COMMITTEE The Audit Committee reviews the Company’s financial reporting process on behalf of the Board.Management has the primary responsibility for establishing and maintaining adequate internal financial controllership, for preparing the financial statements and for the public reporting process.Dannible & McKee, LLP, our Company’s independent auditor for 2010, is responsible for expressing an opinion on the conformity of the Company’s audited financial statements with generally accepted accounting principles. In this context, the committee has reviewed and discussed with management and Dannible & McKee, LLP the audited financial statements for the year ended December 31, 2010.The committee has discussed with Dannible & McKee, LLP the matters that are required to be discussed by Statement on auditing Standards No. 61 (Communication with Audit committees).Dannible & McKee, LLP has provided to the committee the written disclosures and the letter required by Independence Standards Board Standard No. 1 (Independence Discussions with Audit Committees), and the committee has discussed with Dannible & McKee, LLP that firm’s independence.The committee has concluded that Dannible & McKee, LLP’s provision of audit and non-audit services to the Company is compatible with Dannible & McKee, LLP’s independence. Based on the considerations and discussions referred to above, the committee recommended to the Board of Directors that the audited financial statements for the year ended December 31, 2010 be included in the Annual Report on form 10-K for 2010.This report is provided by the following independent directors, who comprise the committee: George W. Lee, Jr. Chairman Richard L. Elander 20 EXECUTIVE OFFICERS OF THE COMPANY Charles Morgan (57) Chief Executive Officer Mr. Morgan was named Chief Executive Officer (“CEO”) in November 2006.He has been with the Company since January of 2002 and has previously served as Executive Vice President and Chief Operating Officer.Prior to joining the Company, Mr. Morgan served as a Vice President with the firm of Camp, Dresser and McKee, an Engineering News Record Top 20, Boston, MA based consulting, engineering, construction and operations firm.Mr. Morgan has 34 years of experience as a senior executive and corporate director of environmental, engineering, construction and energy companies.Mr. Morgan has experience with all aspects of senior level company management including marketing and sales, strategic planning, financial management, product and service development, project management and mergers and acquisitions.Mr. Morgan has also managed a variety of large scale projects domestically and internationally for a broad spectrum of private sector industrial clients. Jon Verbeck (50) Chief Financial Officer & Treasurer Mr. Verbeck was named Chief Financial Officer (“CFO”) and Treasurer in May 2007.Prior to joining the Company, Mr. Verbeck was the Managing Director of a business consulting firm.From 1991 to 2005, he was the CFO for a manufacturing and distributor company.Prior to 1991, he worked as an auditor for a public accounting firm from 1985 to 1991.Mr. Verbeck is a Certified Public Accountant in New York State. CODE OF ETHICS FOR SENIOR OFFICERS The Company has adopted a code of ethics that applies to its senior executive and financial officers.The Code of Ethics for senior officers is included in Exhibit 14. BENEFICIAL OWNERSHIP AND REPORTING COMPANIES Section 16(a) of the Exchange Act requires our directors, officers (including a person performing a principal policy-making function) and persons who own more than 10% of a registered class of our equity securities to file with the Commission initial reports of ownership and reports of changes in ownership of our common stock and other equity securities of ours. Directors, officers and 10% holders are required by Commission regulations to send us copies of all of the Section 16(a) reports they file. Based solely upon a review of the copies of the forms sent to us and the representations made by the reporting persons to us, we believe that during the fiscal year ended December 31, 2010, our directors, officers and 10% holders complied with the filing requirements under Section 16(a) of the Exchange Act. 21 ITEM 11. EXECUTIVE COMPENSATION A. Compensation Committee The Compensation Committee of the Board of Directors reviews and administers the Company’s compensation policies and practices for the executive officers of the Company. The Compensation Committee is currently comprised of Mr. Messina and Mr. Berger, all of whom are nonemployee directors.The Company’s financial accounting group supports the Compensation Committee’s work by providing information reports to the Compensation Committee when requested.The Committee’s authority is not set out in a charter.The Committee has not delegated authority and has not hired compensation consultants. B. Compensation Discussion and Analysis Compensation Philosophy The Compensation Committee has adopted an executive compensation policy that rewards executives if the Company achieves its operational, financial and strategic goals and for building shareholder value.The material elements of the total compensation which is considered for executives each year under the Company’s policy are (i)base salary, (ii)annual cash bonus, (iii) stock-based awards, and (iv)retirement, health and welfare and other benefits. The Compensation Committee intends for the compensation earned by executive officers to be commensurate with performance and competitive with the compensation paid to executives at comparable companies.The Compensation Committee has not engaged in any benchmarking of total compensation or any material element thereof.The named executive officers do not play a role in the compensation setting process other than negotiating employment agreements on their own behalf. Base Salaries Base salaries provide a baseline level of compensation to executive officers. Base salaries are not linked to the performance of the Company, because they are intended to compensate executives for carrying out the day-to-day duties and responsibilities of their positions. The Compensation Committee reviews and adjusts base salary levels in Januaryeach year. During the review and adjustment process, the Compensation Committee considers: · individual performance; · the duties and responsibilities of each executive officer position; · the relationship of executive officer pay to the base salaries of other employees of the Company; and · whether the base salary levels are competitive when compared to compensation paid to executives at comparable companies. Annual Cash Bonus Awards The Compensation Committee also considers bonus awards to the named executives at its January meeting each year. In general, the Committee does not award bonuses to executive officers under a pre-established plan or formula. Instead, the Committee makes bonus awards based on its review of the individual performance of the executives and the financial performance of the Company during the preceding year. The Committee believes that awarding bonuses in this manner keeps executives focused on making decisions that are in the long-term best interests of the Company and its shareholders and not for the purpose of achieving a pre-established performance level over a shorter term. 22 Stock-Based Awards The Compensation Committee follows procedures that are substantially similar to the bonus award procedures for making stock-based awards to executive officers.The 2002 Omnibus Plan (“Omnibus Plan”) maintained by the Company is intended to promote the growth and general prosperity of the Company by offering incentives to its key employees who are primarily responsible for the growth of the Company and to attract and retain qualified employees.Awards granted under the Omnibus Plan may be (a) Stock Options which may be designated as Incentive Stock Options intended to qualify under Section 422 of the Internal Revenue Code of 1986, or Nonqualified Stock Options (“NQSO’s) not intended to so qualify; (b) stock appreciation rights; (c) restricted stock awards; (d) performance awards; or (e) other forms of stock-based incentive awards. The shares of stock with respect to which the Awards may be granted shall be the common stock, par value at $0.01, of the Company (“Common Stock"). All stock-based awards are made under the Company’s Omnibus Plan.The number of shares included in stock-based awards is not determined under a pre-established formula. Instead, as is the case with bonus awards, all stock-based awards are discretionary based on the Committee’s review of the individual performance of the executives and the financial performance of the Company during the preceding year. Retirement and Other Benefits The Company sponsors the OP-TECH Environmental Services 401(k) Plan (the “Plan”), a tax-qualified Code Section401(k)retirement savings plan, for the benefit of all of its employees, including the named executives. The Plan encourages saving for retirement by enabling participants to save on a pre-tax basis and by providing Company matching contributions equal to 25% of the first 6% that each employee contributes to the Savings Plan. None of the named executives receive perquisites whose aggregate value exceeds $10,000 annually. Post Termination of Employment Benefits – The Company has not entered into employment agreements with any executive officers that provide severance or other benefits following their resignation, termination, retirement, death or disability Mr. Morgan has signed a new employment agreement on March 28, 2008 that runs through December 31, 2012. The Company established a bonus pool in 2010 for Mr. Morgan, Mr. Piger, the Vice President and other management employees of 6.25% of the aggregate consideration if seventy-five percent (75%) of the common stock or assets of the Company is sold. D. Conclusion The Compensation Committee has read the compensation discussion and analysis and has reviewed all components of the named executives’ compensation, including salary, bonus, long-term incentive compensation, accumulated realized and unrealized stock option and restricted stock gains, the dollar value of all perquisites and other personal benefits.Based on this review, the Compensation Committee is of the view that the compensation payable under the new employment agreement with Mr. Morgan and the compensation of the other executives is reasonable and appropriate. 23 E. Executive Officer Compensation Disclosure Tables Summary Compensation Table NameandPrincipal Position(s) (a) Year (b) Salary (c) Bonus (d) StockAwards (e) OptionAwards ($) (1) (f) Changein Pensionvalue andNonqualified Deferred Compensation Earnings (h) AllOther Compensation ($) (1) (i) Total (j) Charles B. Morgan $ $
